Case 16-06187-jw       Doc 92     Filed 10/09/18 Entered 10/09/18 12:21:11           Desc Main
                                  Document      Page 1 of 1
                    UNITED STATES BANKRUPTCY COURT
                      DISTRICT OF SOUTH CAROLINA


IN RE:                                                        C/A No. 16-06187-jw
O'tasha L Morgan                                                  Chapter 13




                                                          ORDER GRANTING
                                                         RELIEF FROM STAY
                                                   BASED UPON FAILURE TO COMPLY
                                     Debtor(s).       WITH SETTLEMENT ORDER



       This matter comes before the Court upon the Affidavit of Default filed by Federal
National Mortgage Association ("Movant"), which indicates that Debtor(s) have failed to comply
with the terms of the Settlement Order entered on March 5, 2018, by failing to make the
payment(s) due on June 1, 2018 - October 1, 2018 regular payments and May 1, 2018 - October
1, 2018 stipulation payments in accordance with the Settlement Order. Therefore, it is

        ORDERED that relief from the automatic stay is granted as to the property described as 5
Stoopwood Ct, Columbia, SC 29210, and that Movant may proceed with its state court remedies
against the property, including sending any required notice to Debtor(s). The Movant has agreed
to waive any claim arising under 11 U.S.C. § 503(b) or § 507(b) as a result of this Order, and has
further agreed that any funds realized in excess of all liens, costs, and expenses will be paid to
the Trustee.

       IT IS FURTHER ORDERED that:

           Based upon Debtor(s)' prior agreement to Movant's request regarding the Fed. R.
           Bankr. P. 4001(a)(3) stay, this order is effective immediately.

       AND IT IS SO ORDERED.

 FILED BY THE COURT
     10/09/2018




                                                   US Bankruptcy Judge
                                                   District of South Carolina



   Entered: 10/09/2018
